Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 9, “the the” should be --the--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayerle et al. (6,851,377).  Mayerle et al. discloses (claim 1) a motor creep control system with at least one motor 34, a manifold 33 fluidically coupled to the at least one motor and configured to control flow of a fluid through the at least one motor 34, wherein the manifold includes an input port (from hydraulic line 32) configured to allow the fluid to enter the manifold 33, at least one output port (to hydraulic line 39) configured to allow the fluid to leave the manifold 33, and at least one fluid control valve 36 having a first state and a second state (state in Fig. 2), each  bypassing the at least one motor 34.  See col. 4, lines 14-16 and col. 5, line 58 - col. 6, line 36.
Mayerle et al. further discloses (claim 6) a method of operating at least one metering motor 34 by fluidically coupling a manifold 33 to the least one metering motor, the manifold including an input port (from hydraulic line 32) configured to allow a fluid to enter the manifold, an output port (to hydraulic line 39) configured to allow the fluid to leave the manifold, and at least one fluid control valve 36 configured to control a respective one of the at least one metering motor 34, each fluid control valve 36 having an activated state to allow fluid to pass through the metering motor and a deactivated state (state in Fig. 2) to prevent fluid from passing through the metering motor 34, a creep control valve 37 having an activated state (state in Fig. 2) configured to bypass the at least one motor and a deactivated state configured to direct the fluid through the at least one motor 34, wherein the activated state (state in Fig. 2) of the creep control valve 37 is configured to direct the fluid leaking past the at least one fluid control valve 36 in the deactivated state to flow from the input port, and to the output port, while bypassing the at least one metering motor 34, and wherein the deactivated state of the creep control valve 37 is configured to direct 
Mayerle et al. further discloses (claim 14) a metering system with at least one metering device 15, at least one motor 34 configured to operate a respective one of the at least one metering device 15, and a manifold 33 fluidically coupled to the at least one motor 34 and configured to control flow of a fluid through the at least one motor 34, wherein the manifold includes an input port (from hydraulic line 32) configured to allow the fluid to enter the manifold, an output port (to hydraulic line 39) configured to allow fluid to leave the manifold, at least one fluid control valve 36 configured to control a respective one of the at least one motor 34, each fluid control valve 36 having a first state to allow fluid to pass through the motor 34 and a second state (state in Fig. 2) to prevent fluid from passing through the motor 34, and a creep control valve 37 having a first state and a second state, wherein the first state of the creep control valve is configured to direct the fluid leaking past the at least one fluid control valve in the second state (state in Fig. 2) to flow from the input port, through the at least one motor 34, and to the output port, and wherein the second state (state in Fig. 2) of the creep control valve is configured to direct the fluid to flow from the input port to the output port, while bypassing the at least one motor 34. See col. 4, lines 14-16 and col. 5, line 58 - col. 6, line 36.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other motor driven metering devices with controlling valves.


Allowable Subject Matter
(claim 2) a second output port, wherein the fluid bypasses the at least one motor and leaves the manifold via the second output port when the motor creep control valve is in the second state, (claims 7 and 15) a shifting element within the manifold, the shifting element configured direct the fluid through the manifold in a forward direction or a reverse direction, and (claims 13 and 20) a second output port configured to allow fluid to flow from the manifold to a load sensing component, when the creep control valve is in the deactivated state.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        March 10, 2022